BUCHANAN, Chief Judge,
dissenting.
The sanctity of Elmore v. State, (1978) Ind., 382 N.E.2d 893 and McKinley v. State, (1980) Ind., 400 N.E.2d 1378, has been violated. One who knowingly robs a person of business property and personal property at the same time commits two robbery offenses.
Elmore is the landmark case setting the standard as to what constitutes separate offenses. The focus is on “[w]hether or not the offenses to be prosecuted and punished are the same, and not whether the offenses spring from the same act or operative circumstances.” Elmore v. State, at 897. Each conviction of a separate offense of robbery “requires proof of facts which the other does not.” Id. at 899.
In effect, the majority has applied the single larceny doctrine of theft to robbery cases in which property of more than one entity is taken. That doctrine prevents conviction of multiple thefts when property of different ownership is taken at the same time and place without the element of violence or putting a person in fear. Furnace v. State, (1889) 153 Ind. 93, 54 Ind. 441.
Our supreme court, however, has refused to extend the doctrine beyond robbery cases in which property of one entity is taken, stating: “[Furnace] deals with what is now theft and not robbery. Theft involves exerting unauthorized control over another’s property, and does not involve taking from another by use of force or by putting a person in fear. Ind.Code § 35-43-4-2 (Burns 1979).” Williams v. State, (1979) Ind., 395 N.E.2d 239, 247. In Williams, only one conviction for robbery was permitted because, although four bank tellers were robbed, all of the property taken was owned by the bank. Convictions of multiple robberies were upheld, however, in McKinley v. State, supra. While the majority’s examination of the record in McKinley v. State, supra, leads them to conclude that robbery *346of one person of property belonging to two separate entities results in only one offense of robbery, my interpretation of that case is to the contrary. This language written by Justice Hunter seems unequivocal:
“[Petitioner robbed the business, an impersonal setting to anyone other than a regular customer. When petitioner relieved the store owner of his personal wristwatch and wallet, his actions took on a different character. He wronged an individual by robbing both that individual and that individual’s business.”
Id. at 1379 (emphasis added). And in that case the business in question was technically not a separate entity.
The limitation of the single larceny doctrine to robbery cases in which property of one entity is taken, first made in Williams and later elucidated in McKinley, was reinforced in both Ferguson v. State, (1980) Ind., 405 N.E.2d 902, and Hatcher v. State, (1980) Ind., 410 N.E.2d 1187. In Ferguson, multiple convictions were again upheld when items of different ownership had been taken:
It appears clear from the careful language in Williams, supra, Rogers, supra, and McKinley, supra, that this Court intends the “single larceny” doctrine to apply only where the property of one business is taken, even though it is taken from several employees or persons.
Ferguson, supra, at 906.
In Hatcher the thrust of the decision is that when the property is of different ownership, and the defendant intends to take property of different ownership, multiple robberies occur:
Defendant’s assertion is incorrect. He took the personal funds and wristwatch of Virgil Kellermeyer, a store employee, and the personal funds of Bernard Goldman, the owner. His accomplice took the funds of the clothing store from its custodian, Grace Nooe. Three robberies thus occurred with three victims-Kellermeyer, Goldman and the business establishment. Williams v. State, supra, was distinguished in McKinley v. State, (1980) Ind., 400 N.E.2d 1378, wherein we held that the appellant committed two offenses when he took the money of the business establishment, a sole proprietorship, and the personal funds and wristwatch of the proprietor. In accord Young v. State, (1980) Ind., 409 N.E.2d 579.
Hatcher, supra, at 1190 (emphasis added). And the language used interprets the meaning of McKinley consistent with my view.
I know of no court in Indiana or elsewhere, and the majority cites none, holding that the intentional taking of business property from an employee by violence or by putting in fear and the subsequent intentional taking of personal property from the same employee by violence or putting in fear must be charged as one robbery.
When Lash took business property from Ruby Lewis, he robbed the business. When he took money from her purse, he robbed her as an individual. Proof of different facts is required to convict of the robbery of the personal property which the other crime (robbery of company property) does not. True the victim is one person holding two kinds of property, but there is nothing in the robbery statute limiting the ownership of articles taken to one person and the case law has developed accordingly.
The majority observes in footnote four that our Supreme Court has not yet reached the “twice-in-fear-issue”. I think they have, if any such issue there be. My reading of Elmore, McKinley and Hatcher leads me inescapably to this conclusion. Can there really be any doubt that both items of different ownership were taken from the same person by violence or by a putting in fear in this case? Different proof showed money was knowingly taken from the purse of employee Ruby Lewis. She hardly relinquished her purse voluntarily. No more was necessary.
I dissent.